DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1 and 3-15 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the hybrid heat pump system including a thermally-driven absorption sub-cycle and an electrically-driven compression sub-cycle, the hybrid heat pump system comprising: first compression means, operating as the thermally-driven absorption sub-cycle, operable to form a refrigerant in vapor form and increases the pressure of the refrigerant vapor; condensing means arranged to receive the pressurized vapor and condense the vapor under pressure to a liquid; pressure reduction means through which the liquid refrigerant leaving the condensing means passes to reduce the pressure of the liquid to form a mixture of liquid and vapor refrigerant; evaporator means arranged to receive the mixture of liquid and vapor refrigerant that passes through the pressure reduction means to evaporate the remaining liquid to form refrigerant vapor; second compression means, operating as the electrically-driven compression sub-cycle, including a single injection-type compressor having a first inlet port and a second inlet port and an outlet port wherein the injection-type compressor is operable to inject the pressurized vapor leaving the first compression means to the second compression means by: receiving at least a 
The following references (US 4031712 A) to Costello; Frederick Alexander, and (JP 2007278686 A) to NOMOTO, SO et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

10/30/2021